Citation Nr: 0005300	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-11 457 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for lumbar 
spine spondylolisthesis with spondylosis, currently rated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1981 to 
June 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
for a disability rating in excess of 20 percent for his 
service-connected lumbar spine disability.  In April 1999, 
the Board REMANDED the case to the RO for additional 
development. 

Subsequent to the April 1999 Board REMAND and during the 
pendency of this appeal, a May 1999 RO determination 
increased the veteran's disability rating for his service-
connected lumbar spine disability from 20 percent to 40 
percent.  Inasmuch as the veteran has continued to express 
dissatisfaction with this disability rating, has otherwise 
not withdrawn his appeal, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDING OF FACT

The veteran's lumbar spine disability is not shown to be 
productive of ankylosis or pronounced intervertebral disc 
syndrome characterized by persistent symptoms.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
40 percent for lumbar spine spondylolisthesis with 
spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: service medical records; VA 
examination reports, radiology reports, and clinical records; 
private medical records; and the veteran's hearing testimony, 
and written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Pursuant to a May 1985 Board decision, service connection for 
a lumbar spine disability was established.  A November 1985 
RO rating decision assigned a 10 percent disability rating, 
effective September 1985.  In accordance with a March 1987 
rating decision, the veteran's disability rating was 
increased to 20 percent, effective June 1986.  As previously 
noted, during the course of this appeal the veteran's 
disability was increased to 40 percent, effective November 
1995, pursuant to a May 1999 RO determination.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999)

A September 1995 medical record from a private physician, 
David H. McCord, M.D., recounted the veteran's complaints of 
low back pain, limitation of function, and leg pain.  Dr. 
McCord noted that the veteran was in discomfort and had an 
antalgic gait. 

An October 1995 private magnetic resonance imaging (MRI) 
report, prepared by Kurt V. Berger, M.D., concluded that 
there was L5-S1 mild grade I anterior spondylolisthesis with 
bilateral spondylosis that leads to minimal central and mild 
bilateral foraminal stenosis, and L4-5 moderate disc 
degeneration without herniation with mild bilateral inferior 
foraminal stenosis.

A November 1995 private operation report, prepared by Melvin 
D. Law, M.D., explained the details of a lumbar discography 
performed on the veteran to treat his lumbar spine 
disability.  

A December 1995 report from Dr. McCord noted that the veteran 
continued to complain of significant symptoms that had been 
causing a significant deterioration in his quality of life.

A July 1996 VA spine examination report noted the veteran's 
complains of low back pain, cramps, and numbness down the 
left leg.  Objectively, there was no abnormality in posture 
or gait and heel toe walk was performed without difficulty, 
but there was tightness of the paralumbar musculature and 
tenderness in the midline over the lumbosacral area.  Forward 
bending was to 38 degrees, with pain.  Backward extension was 
to 26 degrees, right and left lateral flexion was to 20 
degrees, left rotation was to 30 degrees, while right 
rotation was to 20 degrees.  X-rays of the lumbar spine were 
noted to have been reviewed.  The diagnosis was 
spondylolisthesis of L5 and S1 and retrospondylolisthesis of 
L4 and L5. 

A March 1998 private medical record showing the results of a 
spine exam revealed range of the motion of the low back to be 
painful and limited as follows: forward flexion to 38 
degrees; backward extension to 9 degrees; right lateral 
flexion to 29 degrees; left lateral flexion to 21 degrees; 
right rotation to 23 degrees; and left rotation to 22 
degrees.  Straight leg raise was positive on the left, while 
well leg raise was positive on the right.  The veteran also 
was noted to have antalgic gait, and there were positive left 
Bechlerew's and Valsalva's signs.

Sick call records from the veteran's employer reveal that the 
veteran called in sick, primarily for back problems, 
approximately once or twice a month for the period January 
1998 to February 1999.  

Private treatment/physical therapy records for the period 
February 1999 to July 1999 show that the veteran suffered 
from numerous symptoms to varying degrees of severity 
affecting the low back and lower extremities, including pain, 
spasm, soreness, tenderness, antalgia, sciatica, and 
weakness.

A July 1999 private radiology report, prepared by Wayne 
Schoettle, D.O., revealed an impression of posterior bulging 
of the annulus at the L4-L5 vertebral level extending 
slightly to the left of the midline, and degenerative disc 
disease of L4-L5, L5-S1.

A July 1999 VA spine examination report stated that the 
veteran complained of low back pain with weakness, stiffness, 
fatigue, and lack of endurance, which caused him to miss one 
day of work a week due to flare-ups.  The veteran noted he 
worked as a substance abuse counselor, and that he was able 
to drive, dress, and bathe himself.  Objectively, there was 
not very much pain exhibited upon motion, and there was no 
evidence of spasm or weakness.  There were no postural 
abnormalities, fixed deformities, or neurological 
deformities, and the musculature of the back was described as 
normal.  The veteran undressed, dressed, and ambulated 
without difficulty.  Range of motion of the cervical and 
thoracic spine were normal.  The lumbar spine range of motion 
was as follows: forward flexion from 35 to 40 degrees; 
backward extension to 20 degrees; lateral flexion to 30 
degrees; and rotation to 35 degrees.  Romberg and straight 
leg raising tests were negative.  The veteran was able to 
squat down and rise-up with the use of his hands on the floor 
to stabilize himself.  The examiner noted that a previous MRI 
report and contemporaneous X-ray reports were reviewed.  The 
diagnosis was low back pain, probably secondary to 
spondylolisthesis and some disc bulging at L4-L5.  The 
examiner opined that the veteran did not have significant 
enough pain in the low back to decrease function, except in 
cases where he underwent prolonged sitting or standing.  
Moreover, the examiner commented that range of motion was 
good and was not accompanied by distress, evident discomfort 
or pain, or weakened movement.   

An August 1999 corollary to the above summarized July 1999 VA 
examination report, which addressed certain questions 
contained in the Board's April 1999 REMAND, stated the 
following: that there was no correlation between lower back 
pain and the veteran's thoracic and cervical spine pain; that 
there was significant lower back pain due to his diagnosed 
spondylolisthesis and spondylosis; and that there was no 
evidence of significant thoracic or cervical spine 
disabilities, but to the extent that such disabilities were 
present, the lumbar spine disability would not cause the 
thoracic or cervical spine disabilities.  

The remaining evidence consists of the veteran's variously 
dated written statements, RO April 1997 hearing testimony, 
and February 1999 videoconference testimony.  Of particular 
relevance is the veteran's November 1999 letter, in which he 
contends that he is entitled to a disability rating in excess 
of 40 percent.  The Board will address the specific concerns 
of the veteran in regard to his contentions below.  

First, the veteran contends that he was not afforded due 
process of law because the RO increased the veteran's 
disability rating for his lumbar spine disability to 40 
percent in May 1999 without affording him enough time to 
present new evidence and prior to the conduction of the 
orthopedic examination ordered by the Board in its April 1999 
REMAND.  The Board observes that the veteran was not 
prejudiced by the RO's actions, as all of the directives 
contained in the Board's REMAND were undertaken prior to the 
return of the case to the Board, subsequent to the RO's 
August 1999 and October 1999 Supplemental Statements of the 
Case.  The fact that the RO rendered a determination in May 
1999 increasing the veteran's disability rating prior to 
completing the additional development requested by the Board 
only served to grant the veteran a benefit faster than he 
would have otherwise received it. Moreover, the fact that the 
RO denied an additional increase in his disability rating 
after completion of the additional development as outlined in 
the REMAND, but prior to forwarding the case to the Board, 
does not, in and of itself, warrant any remedial action by 
the Board or the RO.  

Turning to the issue of whether the veteran is entitled to an 
increased disability rating, the Board notes that the his 
lumbar spine disability is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 and 
5295, which provides the guidelines for evaluating 
intervertebral disc syndrome and lumbosacral strain.  The 
only higher evaluation under those Diagnostic Codes is a 60 
percent evaluation under Diagnostic Code 5293 which is 
appropriate for pronounced intervertebral disc syndrome, 
characterized by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  

Although the veteran claims that the medical evidence shows 
that the severity of his symptoms are deserving of a 
disability rating in excess of 40 percent, particularly with 
regard to symptomatology associated with intervertebral disc 
syndrome, the Board finds that such symptomatology only 
intermittently becomes severe.  Indeed, the most recent VA 
examination report revealed that there was a lack of 
neurological symptomatology, spasm, functional limitation, or 
pain on motion.  And although contemporaneous and prior 
medical records do show that the veteran has had some 
sciatica or pain down the left side, objective observation of 
other neurological findings such as tingling, numbness, or 
absent ankle jerk do not appear in the record.  Moreover, the 
medical record consistently reflects that the veteran's 
symptoms of pain, discomfort, spasm, limitation of motion, 
and functional limitation varies and only becomes exacerbated 
from time to time.  Indeed, the evidence submitted by the 
veteran that he incurred sick leave from work once or twice a 
month tends to support the fact that his symptoms only 
temporarily increases in severity from time to time.  Thus, 
the veteran's symptomatology more closely approximates the 
criteria for a 40 percent disability rating consistent with 
severe symptoms, characterized by recurring attacks with 
intermittent relief.

The Board has also considered other Diagnostic Codes relevant 
to the veteran's disorder that could provide him with a 
higher disability rating.  Although the medical evidence 
demonstrates that the veteran suffers from severe limitation 
of motion of the lumbar spine, the maximum disability rating 
permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for 
severe limitation of motion of the lumbar spine, is 40 
percent.  

The medical evidence also demonstrates that veteran's lumbar 
spine disability manifests certain symptomatology consistent 
with lumbosacral strain, such as marked limitation of forward 
bending, loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility or forced motion, which is 
listed as the diagnostic criteria under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under this Diagnostic Code, however, 
the maximum disability rating that may be assigned for such 
symptoms is 40 percent. 

Diagnostic Code 5289, is also relevant as it is used for 
rating ankylosis of the lumbar spine.  Under this Diagnostic 
Code, a 50 percent disability rating is for application when 
there is unfavorable ankylosis, while a 40 percent disability 
rating is applicable for favorable ankylosis.  However, the 
medical evidence is not indicative of a finding for 
ankylosis.  Therefore, increasing the veteran's disability 
rating on the basis of ankylosis is unwarranted.  

In the context of the application of alternative Diagnostic 
Codes, the veteran contends that, supposing he manifests 
symptoms of intervertebral disc syndrome under Diagnostic 
Code 5293 and lumbosacral strain under Diagnostic Code 5295 
sufficient to afford the him a 40 percent disability rating 
under either code, as set forth above, he should be awarded a 
disability rating that reflects the combination of a 40 
percent disability rating from each Code.  In response, the 
Board notes that in the case of Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court noted the usual rule that, except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease or entity, are 
to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  It also noted the 
exception, which prohibits pyramiding at 38 C.F.R. § 4.14.  
This provides that evaluation of the "same disability" or 
the "same manifestation" is to be avoided.  In balancing 
these two provisions of the Rating Schedule, the Court held 
that the critical element for allowing separate evaluations 
would be that none of the symptomatology from a single 
disability would be duplicative or overlapping. Esteban at 
261.  Here, the veteran's lumbar spine disability results in 
overlapping symptomatology that can be rated under either 
5293 or 5295, or even Diagnostic Code 5292, despite the fact 
that the medical evidence demonstrates that the veteran's 
diagnosis over the years has consistently been lumbar spine 
spondylolisthesis with spondylosis, which is consistent with 
intervertebral disc syndrome.  Although intervertebral disc 
syndrome and lumbosacral strain are separate and distinct 
disabilities, the fact of the matter is that the criteria for 
each do overlap, and, in this case, one single disability is 
resulting in manifestations that are included in both codes.  
Thus, to the extent the veteran exhibits symptomatology 
consistent with lumbosacral strain, the underlying disability 
can only be attributed to intervertebral disc syndrome.  The 
purpose in affording a veteran the application of an 
alternative code is to apply the benefit of the doubt to 
award him a higher disability rating if possible.

The veteran also contends that he suffers from cervical and 
thoracic spine disabilities secondary to his lumbar spine 
disability, despite the reports prepared in July 1999 and 
August 1999 by the VA examiner that expressly found no 
relationship between any thoracic or cervical spine 
disabilities and his lumbar spine disability.  There is no 
medical evidence in the record to support the veteran's claim 
that his lumbar spine disability causes any cervical or 
thoracic spine symptomatology or disabilities. 

The veteran further contends that the July 1999 VA 
examination was inadequate.  In essence, he claims that the 
examiner did not take enough time or care in performing the 
examination and taking into account his symptoms or medical 
records.  The veteran additionally maintains that the 
evidence of record prior to the July 1999 VA examination 
should be enough, in and of itself, to afford him a 
disability rating in excess of 40 percent.  Although the 
Board finds the July 1999 examination adequate, in that it 
was generally consistent with the parameters outlined in the 
April 1999 REMAND, assuming, without deciding, that the 
examination was inadequate for the purpose of evaluating the 
current extent of the severity of the veteran's lumbar spine 
disability, the other medical records in the claims file, 
including recent records dated during the period February 
1999 to July 1999, do not show that the veteran's symptoms 
were pronounced.  As discussed earlier in this decision, the 
veteran's symptoms are severe, characterized by recurring 
attacks with intermittent relief. 

Therefore, the Board concludes that the disability picture 
presented by the veteran satisfies the criteria for 40 
percent disability rating under Code 5295, as it does under 
5293, but falls short of meeting the criteria for 60 percent.  
The severity of the neurological findings or manifestations 
are not what one might consider as pronounced as contrasted 
with severe.

In reaching this decision, the Board acknowledges that where 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in addition to the schedular criteria.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Although there is objective 
evidence of incoordination, excess fatigability, and painful 
movement, the 40 percent rating clearly covers the findings 
and pathology in the veteran's case.  Indeed, with out those 
clinical findings, a 40 percent evaluation might not be 
warranted.  Also in reaching this decision the Board has also 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the Board concludes that a 
disability in excess of 40 percent is not warranted.

The Board further finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that the 
veteran's lumbar spine disability has not resulted in marked 
interference with his employment, nor have frequent periods 
of hospitalization been necessary.  While the veteran 
disability has caused some interference with employment, as 
documented by the veteran, the rating schedule and 40 percent 
evaluation assigned contemplate impairment of earning 
capacity.  Therefore, the criteria required for submission 
concerning the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 40 percent for lumbar spine 
spondylolisthesis with spondylosis denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

